Citation Nr: 1529788	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-30 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial, compensable rating for right ear hearing loss, prior to December 18, 2012.

2.  Entitlement to an initial, compensable rating for bilateral hearing loss, from  December 18, 2012.

3.  Entitlement to an initial, compensable rating for hypertension, prior to July 16, 2014.

4.  Entitlement to a rating in excess of 10 percent for hypertension, from  July 16, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969; and from June 1970 to May 1973.  He also served in the Reserves.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO, inter alia, granted service connection and assigned an initial 0 percent (noncompensable) rating, each, for right ear hearing loss and hypertension, effective, April 17, 2009 (the date of the claims to reopen); and denied service connection for left ear hearing loss.  In November 2010, the Veteran filed a notice of disagreement (NOD) with the claims on appeal, as well as service connection for osteopenia, sinusitis, hiatal hernia, and micro-hematuria.

A statement of the case (SOC) for all issues referenced in the November 2010 NOD was issued in October 2012.  The Board notes, however, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2012 that only addressed his hearing loss disability and hypertension.  Consequently, the other issues are not before the Board at this time.

In a January 2013 rating decision, the RO granted service connection for left ear hearing loss, from December 18, 2012, the date of the VA audiological evaluation.

In June 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

Because the Veteran disagreed with the initial ratings assigned following awards of service connection, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Additionally, given the RO's actions during the pendency of the appeal-to include awarding service connection for left ear hearing loss (converting, as of the effective date of award of service connection , the claim for higher rating for right ear hearing loss into a claim for higher rating for bilateral hearing), and assigning the Veteran a higher rating but less than the maximum rating for hypertension at a point later than the claim for higher rating-the Board has now characterized the appeal as encompassing all four matters set forth on the title page.  



The Board notes that, in addition to the paper claims file, there are also paperless, electronic Virtual VA and Veterans Benefits Management Systems files associated with this appeal.  The electronic files include additional materials, including the transcript of the July 2013 Board hearing (which has now been associated with the paper file), additional VA treatment records, to include relevant October 2014 and November 2014 VA examinations; and a December 2014 rating decision which the Board has reviewed.

As a final preliminary matter, relevant to the Veteran's hypertension claim, recognition is given to the fact that the most recent Supplemental Statement of the Case (SSOC) addressing the Veteran's hypertension was in January 2013.  The Board observes that the Veteran submitted a claim for an increase rating for hypertension on July 16, 2014.  He subsequently underwent a VA examination in October 2014, and as noted, a report of an October 2014 VA examination has been associated with the claims file.  The Board notes in a December 2014 rating decision, the RO assigned a 10 percent rating for hypertension, effective from July 16, 2014, the date the Veteran submitted his claim for increase.  Although this issue was currently on appeal, at the time of the December 2014 rating decision, the Board finds there is no prejudice to the Veteran that he received a rating decision instead of an SSOC.  The rating decision was based on a review of the relevant evidence and the Veteran was assigned an effective date earlier than the October 28, 2014 VA examination (which was actually the date an increase for hypertension was noted, and thus deemed warranted).  Further, the Veteran understood the requirements to submit additional evidence despite not receiving a SSOC, and the Board perceives that it is his intent that his claim be adjudicated without additional delay.  Therefore, there is no prejudice to the Veteran that he received the RO decision as a rating decision rather than an SSOC and the hypertension issue may be adjudicated at this point without remanding for a purely administrative error.

The hypertension claims are decided below.  The claims for initial compensable ratings for right ear hearing loss prior to December 18, 2012; and for bilateral hearing loss, since December 18, 2012-expanded to include extra-schedular consideration, as explained below-are addressed in the remand following the order; those matters are being remanded to the to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Although the Veteran has required medication for control of hypertension since the August 25, 2010 effective date of the award of service connection, prior to July 17, 2014, the Veteran's systolic blood pressure was predominately less than 160, there was no history of diastolic pressure predominantly 100 or more, and there was no evidence of hypertensive heart disease.

3.  Since July 17, 2014, the Veteran's diastolic blood pressure has been less than 110, and systolic blood pressure has been less than 200.



CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for hypertension, prior to July 17, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.31, 4.104, Code 7101 (2014).

2.  The criteria for a rating in excess of 10 percent for hypertension since July 17, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.104, DC 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a May 2009 pre-rating letter, in connection with what were then claims for service connection, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA, as well as general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  As the matter decided herein arose from the Veteran's disagreement with the rating assigned after an award of service connection, the notice that was provided before service connection was granted was legally sufficient and the VCAA's notice requirements have been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

  The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters l herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of May 2010 and November 2014 VA examinations.  The Board observes that the adequacy of the VA examinations that have been provided have not been challenged.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Veteran's July 2013 hearing testimony is also of record.  The Board also finds that no additional AOJ action to further develop the record in connection with the claims herein decided, prior to appellate consideration, is required.

As for the July 2013 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires a Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the July 2013 hearing, the undersigned identified the issues on appeal.  Also, information was solicited regarding the nature and severity of the Veteran's conditions, and whether further evidentiary development was required.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, as discussed above and below, the evidence of record provides a sufficient basis for consideration of the claims, and nothing during the hearing gave rise to the possibility that there was any pertinent, existing evidence outstanding with respect to either  claim currently being decided.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, , at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to higher initial and subsequent ratings assigned following an award of service connection, the medical evidence since the effective date of the award  of service connection to consider the appropriateness of "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).
In this case, the AOJ has already assigned staged ratings for the Veteran's hypertension; hence, the Board will consider the propriety of the rating assigned at each stage, as well as whether any further staged rating is warranted.

The ratings for the Veteran's service-connected hypertension has been assigned under Diagnostic Code 7101 for hypertensive vascular disease.  A 10 percent rating is assigned when diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, and a 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Considering the evidence of record in light of the above-noted legal criteria, the Board finds that, for the Veteran's hypertension,  no compensable rating is warranted prior to  prior to July 17, 2014, and that no rating in excess of 10 percent is warranted since July 17, 2014.

For the period prior to July 17, 2015,  although the Veteran required the use of medication for hypertension,  medical evidence shows that the Veteran's systolic blood pressures were predominately less than 160, that there was no history of diastolic pressures predominantly 100 or more, and that there was no evidence of hypertensive heart disease. 

Here, the Veteran was diagnosed with hypertension in March 1985 and was placed on continuous high blood pressure medications.  However, there is no competent evidence showing that the Veteran had systolic blood pressures predominantly 160 or more or diastolic pressures predominantly 100 or more.  Indeed, the Veteran's private treatment records from Medical Associates dated from August 2003 to May 2009 shows the Veteran's systolic blood pressure predominately between 120 to 140, and the diastolic blood pressure predominately between 60 to 80.

On May 2010 VA examination, the Veteran reported that he currently took Amlodipine and Avalide daily.  He indicated that he had no chest pains, myocardial infarction, angina, or cerebrovascular accidents.  Blood pressure readings during the examination were 168/100, 151/92, and 144/90.  The examiner's assessment was hypertension, treated with medications, tolerating well without side-effects.

VA treatment records dated from July 2001 to June 2012, include a March 2012 record that shows a blood pressure reading of 158/92, and a repeat reading of 138/82 when the Veteran was not coughing.  The remaining records fail to document systolic pressure predominately 160 or more, or diastolic pressure 100 or more.

A May 2013 private treatment record from Urology consultants shows a blood pressure reading of 157/82.

Notably, for the period in question, the Veteran himself has not self-reported any blood pressure readings.  He merely argues his entitlement to a compensable rating.  Overall, his arguments are greatly outweighed by the documented historical record wherein clinicians took and accurately recorded the Veteran's blood pressure readings.  Quite simply, the clinician findings show systolic blood pressures predominately less than 160 and diastolic pressures predominantly less than 100.  As the criteria for the minimum, compensable rating were not met, the AOJ appropriately assigned a noncompensable rating for the Veteran's hypertension for the period prior to July 17, 2014.  

Since July 17, 2014, the  Veteran has continued to require the use of medication for hypertension; however, there is no competent evidence showing that the Veteran's systolic blood pressures have been predominately 110 or more or, systolic pressures predominantly 200 or more, and there is no evidence of hypertensive heart disease.

Pertinent to this period  is the October 2014 examination report.  During the examination, the Veteran reported that he had been having difficulty controlling his blood pressure due to severe allergic reactions to the medications.  He offered complaints of light headedness and palpitations when his blood pressure is severely elevated.  Blood pressures taken during the examination were 175/83, 166/75, and 161/86.  The examiner noted that the Veteran's hypertension did not impact his ability to work.

Based on the above examination, the AOJ assigned a e 10 percent rating for the Veteran's hypertension, effective  July 17, 2014, as previously discussed, the date the AOJ received the Veteran's claim for an increased rating.  Clearly, however, this evidence does not support a finding that, since July 17, 2014, the Veteran's diastolic pressure has  been predominantly 110 or more, and or that his systolic pressure has  been predominantly 200 or more.  Notably, moreover,  no such recorded readings are reflected in any of the treatment records; indeed, the Veteran's diastolic and systolic pressure readings have been consistently lower than 110 and 200, respectively.  Under these circumstances, the criteria for the next higher, 20 percent rating under Diagnostic Code 7101 are not met.  It logically follows that the criteria for an even higher rating for hypertension are, likewise, not met.

The Board notes that it has also considered the applicability of alternative diagnostic codes for evaluating the Veteran's hypertension, including those diagnostic codes for evaluating other cardiovascular disabilities.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000 to 7020.  However, the medical evidence does not indicate that the Veteran's hypertension has involved any  actual heart disease at any point since the effective date of the award of service connection.  Thus, the disability in question has not been  shown to involve any factor(s) warranting evaluation under any other provision(s) of VA's rating schedule.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's hypertension been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's hypertension at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment. Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the hypertension under consideration. 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional hypertension impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Thus, the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and referral of the matter for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, the Board acknowledges that, if the claimant or the record reasonably raises a question as to whether a Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation of actual or effective unemployment due to the Veteran's hypertension.  Indeed, during the July 2013 Board hearing, the Veteran indicated that he was currently employed as a welder.  Hearing Transcript, page 5.  As such, a claim for a TDIU due to hypertension has not been raised in conjunction with the claims for higher ratings for hypertension and need not be addressed herein.

For all the foregoing reasons, the Board finds that an initial compensable rating for hypertension, prior to July 16, 2014; and a rating in excess of 10 percent for hypertension since that date, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for hypertension prior to July 16, 2014 is denied.

A rating in excess of 10 percent for hypertension since July 16, 2014 is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the hearing loss claims remaining on appeal is warranted.

As noted previously, the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b) is a three-step inquiry.  See Thun, supra.  If the AOJ or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.

 In the present case, the Veteran indicated during the July 2013 hearing, as well as during the December 2014 VA audiological evaluation that he was unable to hear conversations at work, on the telephone, and he had to look right at people in order to read their lips, as he was unable to hear them.  He indicated that his hearing was increasing in severity and affecting his employment.

The Board finds that this evidence raises a question as to whether the schedular criteria are adequate to evaluate the Veteran's hearing loss, and, if not, whether the disability picture is exceptional or unusual with such related factors as marked interference with employment (beyond that contemplated in the assigned rating). 

Here, however, the Board notes that the AOJ has not addressed the applicability of section 3.321(b)(1) in connection with the claims for thigh Veteran's hearing loss claims.  To avoid any prejudice to the Veteran,  AOJ consideration of the matter of higher, extra-schedular ratings, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (the Board must consider whether a claimant will be prejudiced by addressing a question that has not been addressed by the AOJ).

The Board further notes,  as previously discussed, that the original hearing loss issue on appeal was a claim for an initial n initial compensable rating for right ear hearing loss.  Service connection for left ear hearing loss was awarded during the pendency of the appeal in a January 2013 rating decision, and a noncompensable rating for left ear hearing loss was assigned effective December 18, 2012.  

In the most recent December 2014 rating decision, the AOJ documented the period for which the rating for right ear hearing loss only was in effect from April 17, 2009 to December 30, 2014.  The Board observes that the rating period for just right ear hearing loss should be from April 17, 2009 to December 18, 2012.  Therefore, on remand, the AOJ should  correct the rating code sheet to accurately reflect the period for which the rating only for the right ear hearing loss remained in effect.

To ensure that all due process requirements are met, and that the record is complete, while these matters are on remand, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the hearing loss claim, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, private(non-VA) treatment records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED, for the following action:

1.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remanded claim that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent, private (non-VA medical records).

Notify the Veteran of what is needed to support a claim for a higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1).

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Correct the December 30, 2014 rating code sheet to accurately reflect the period for which the rating only for the right ear hearing loss remained in effect (i.e, April 17, 2009 to December 18, 2012).

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matters remaining on appeal-the matters  of entitlement to an initial, compensable rating for right ear hearing loss prior to December 18, 2012, and for  bilateral hearing loss, from  December 18, 2012- in light of all pertinent evidence and legal authority (to include consideration of whether the procedures for assigning a higher rating, pursuant to 38 C.F.R. § 3.321(b)(1), are invoked).

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of the provisions of 38 C.F.R. § 3.321(b)(1), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


